VANDE WALLE, Chief Justice,
concurring specially.
I presume annexation of land to a school district is for a fairly lengthy duration. The number of students age 6 to 17, and thus the valuation per student, can fluctuate greatly from year-to-year as students graduate from high school and students enter school for the first time. The number of students will also be affected by students moving into or out of a school district. Thus the valuation per student is valid only at one specific time. It may be substantially altered in a shorter period of time than the annexation is expected to endure. Nevertheless, great weight is placed on the valuation-per-student factor as a reason for denying the annexation petition. It seems to me that projections for such a factor for a period of years beyond the imme*398diate time of the annexation hearing might be more revealing and a better basis for a decision particularly where, as here, it is apparently the primary basis for denying the annexation.
Nevertheless, I agree it is a factor the State Board of Public School Education may consider. That Board, not the Court, is given authority to determine and decide what factors are relevant and important.
I concur in the majority opinion.